(212
   )373
      -3553

(212
   )492
      -0553

sbue
   rge
     l@pau
         lwe
           iss
             .com




     J
     anu
       ary2
          1,2
            021




     ByECF

     TheHo no
            rabl
               eG regoryH.W o
                            ods
     Un
      itedStat
             esD i
                 st
                  ric
                    tJu d
                        ge
     Un
      itedStat
             esD i
                 st
                  ric
                    tC our
                         t
     Sou
       t h
         ernDis
              tr
               icto fNewYo rk
     500P ea
           rlSt
              reet
                 ,R oom2 26
                          0
     NewYo rk
            ,NY1  0007

                Ka
                 lom
                   aC a
                      rdwe
                         llv.Dav
                               isPol
                                   k&Wardw
                                         ellLLP,e
                                                tal
                                                  .
                     No
                      .1:
                        19-cv-
                             10256
                                 -GHW(S
                                      .D.N
                                         .Y.)
     D
     earJu
         dgeW
            ood
              s:

                 W
                 erep
                    res
                      entd
                         efen
                            dan
                              tsi
                                nth
                                  eab
                                    ove-
                                       cap
                                         ti
                                          oned m
                                               at
                                                ter
                                                  .

               Pur
                 suantt
                      oS ect
                           ion1 .E.of Your Hono
                                              r’sIndiv
                                                     idua
                                                        lR  ul
                                                             esofP ra
                                                                    cti
                                                                      ceinC i
                                                                            vil
     C
     ases
        ,d e
           fen
             dan
               tsr e
                   spec
                      tfu
                        llyrequesttha
                                    ttheC ou
                                           rtex
                                              tendthecur
                                                       rentdeadl
                                                               ine(fo
                                                                    rb o
                                                                       thpar
                                                                           ti
                                                                            es)
     t
     oservereq
             ues
               tstoadmi
                      tf romJan uary25
                                     ,2 021tothelas
                                                  td ayoffactdi
                                                              scove
                                                                  ry,Febru
                                                                         ary25,
     2
     021
       . ECF6 6.1 De
                   fendan
                        tsmak ethisreques
                                        tinligh
                                              to fpla
                                                    int
                                                      if
                                                       f’s an
                                                            tic
                                                              ipa
                                                                tedproduc
                                                                        tio
                                                                          no f
     m
     ate
       ri
        alsonFeb
               ruary4,202
                        1,furt
                             h e
                               rt odefen
                                       dants
                                           ’m o
                                              tiontocom pe
                                                         l.



     1
         TheCiv
              ilCase Man
                       agementP
                              lanandSchedul
                                          ing O
                                              rde
                                                r(ECF27
                                                      ,asm od
                                                            if
                                                             iedbyECF6 6
                                                                       ),p r
                                                                           ovide
                                                                               sth
                                                                                 at
         “con
            ten
              tion
                 int
                   err
                     oga
                       tor
                         ies
                           ...mus
                                tb ese
                                     rvednola
                                            ter
                                              tha
                                                nth
                                                  ir
                                                   ty(
                                                     30)d
                                                        aysbefo
                                                              reth
                                                                 ecl
                                                                   oseo
                                                                      fdiscove
                                                                             ry.”The
T
heHo
   nor
     abl
       eGr
         ego
           ryH
             .Wo
               ods                                                  2


         Th
          isisdef
                endan
                    ts’f
                       irs
                         tr eq
                             ues
                               tfor anext
                                        ensi
                                           ono ft
                                                imew
                                                   i
                                                   thr
                                                     esp
                                                       ectt
                                                          oth
                                                            ese
d
ead
  l
  ine
    s. T
       hisext
            ens
              ion wou
                    ldno
                       taffe
                           ctanyot
                                 hersch
                                      edul
                                         edd a
                                             tes
                                               .

          P
          la
           in
            ti
             ffco
                nsen
                   tst
                     oth
                       isr
                         equ
                           est
                             .

          T
          han
            kyo
              ufo
                rth
                  eCo
                    urt
                      ’sa
                        tt
                         ent
                           iont
                              oth
                                ism
                                  at
                                   ter
                                     .


                              R
                              esp
                                ect
                                  ful
                                    lysu
                                       bmi
                                         t
                                         ted
                                           ,

                              /
                              s/S
                                usan
                                   naBu
                                      erg
                                        el

                              S
                              usan
                                 naBu
                                    erg
                                      el


c
c:   C
     oun
       selo
          fRe
            cord(V
                 iaECF)




  c
  loseofd
        iscove
             ryi
               sM ay25
                     ,202
                        1. ECF66. Def
                                    end
                                      ant
                                        sw i
                                           shtoconf
                                                  irmthatthede
                                                             adl
                                                               ineforcont
                                                                        ent
                                                                          ion
  i
  nter
     roga
        tor
          ies
            isApr
                il2
                  5,2
                    021
                      ,30day
                           spri
                              orto M
                                   ay25
                                      ,2021
                                          ,oral
                                              ter
                                                nat
                                                  ive
                                                    ly,ext
                                                         endth
                                                             edeadl
                                                                  inetoth
                                                                        atda
                                                                           te
                                                                            .
